OPTIMUM FUND TRUST Optimum Small-Mid Cap Value Fund (the “Fund”) Supplement to the Fund’s Statement of Additional Information dated July 29, 2015 The following information replaces the section of the Fund's Statement of Additional Information entitled "Portfolio Managers – A. Other Accounts Managed – Optimum Small-Mid Cap Value Fund – Westwood”: Optimum Small-Mid Cap Value Fund: No. of Accounts Total Assets Managed No. Of Accounts with Performance Based-Fees Total Assets in Accounts with Performance- Based Fees Westwood1 Tom Lieu Registered Investment Companies 1 $490.5 million 0 $0 Other Pooled Investment Vehicles 12 $825.3 million 0 $0 Other Accounts 47 $3.4 billion 0 $0 Grant Taber Registered Investment Companies 1 $490.5 million 0 0 Other Pooled Investment Vehicles 9 $764.4 million 0 0 Other Accounts 49 $3.4 billion 0 0 Prashant Inamdar Registered Investment Companies 1 $490.5 million 0 0 Other Pooled Investment Vehicles 6 $609.9 million 0 0 Other Accounts 42 $3.0 billion 0 0 Susan Schmidt Registered Investment Companies 0 $0 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 0 $0 0 $0 1Data as of March 31, 2015 for Tom Lieu, Grant Taber and Prashant Inamdar and as of August 10, 2015 for Susan Schmidt. Neither Delaware Management Company nor its affiliates noted in this document are authorized deposit-taking institutions for the purposes of the Banking Act 1959 (Commonwealth of Australia). The obligations of these entities do not represent deposits or other liabilities of Macquarie Bank Limited (MBL). MBL does not guarantee or otherwise provide assurance in respect of the obligations of these entities, unless noted otherwise. Please keep this Supplement for future reference. This Supplement is dated August 20, 2015.
